


EMPLOYMENT AGREEMENT

                    THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into
on February 9, 2007 (the “Effective Date”), by and between Integrated Electrical
Services, Inc. (the “Company”) and Dennis S. Baldwin (the “Executive”).

                    WHEREAS, the Company desires to employ Executive as Vice
President & Chief Accounting Officer of the Company from and after the Effective
Date until such date as his employment shall end pursuant to the terms and
conditions contained herein;

                    WHEREAS, Executive desires to be employed by the Company in
such position and for such period pursuant to the terms and conditions contained
herein;

                    NOW, THEREFORE, for and in consideration of the mutual
promises, covenants, and undertakings contained in this Agreement, and intending
to be legally bound, the Company and Executive agree as follows:

 

 

 

 

 

I.

Employment Term.

 

 

 

Executive and the Company acknowledge that this employment relationship may be
terminated at any time, upon written notice to the other party for any reason,
at the option either of the Company or Executive. However, as described in this
Agreement, Executive may be entitled to certain severance benefits depending
upon the circumstances of Executive’s termination of employment. The period
Executive is employed by the Company under this Agreement is referred to herein
as the “Employment Term”.

 

 

II.

Position.

 

 

 

A.

During the Employment Term, Executive shall serve as the Company’s Vice
President & Chief Accounting Officer. In such position, Executive shall have
authority, responsibilities, and duties reasonably accorded to, expected of and
consistent with Executive’s position. Executive shall serve as a member of the
Board without additional compensation.

 

 

 

 

B.

During the Employment Term, Executive will devote Executive’s full business time
and best efforts to the performance of Executive’s duties hereunder and will not
engage in any other activity (for compensation or otherwise) which would, either
individually or in the aggregate, conflict or interfere with or otherwise
adversely affect the rendition of such performance either directly or
indirectly, without the prior written consent of the Board.

 

 

 

III.

Compensation.

 

 

 

A.

Base Salary. During the Employment Term, the Company shall pay Executive a base
salary at the annual rate of $225,000.00, payable in accordance with the


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

Company’s payroll practices (the “Base Salary”). Executive shall be entitled to
such increases in Base Salary, if any, as may be determined on at least an
annual basis in the sole discretion of the Compensation Committee of the Board
(the “Compensation Committee”).

 

 

 

 

 

Annual Bonus. For the Company’s fiscal year (“Fiscal Year”) 2007 and for each
successive Fiscal Year during the Employment Term, Executive shall be given the
opportunity to earn an incentive bonus (the “Annual Bonus”). Executive’s target
Annual Bonus Opportunity for each Fiscal Year during the Employment Term shall
be 40% of Base Salary (the “Annual Bonus Opportunity”). The actual amount
payable to Executive as an Annual Bonus with respect to a Fiscal Year (or
portion thereof) shall be dependent upon the achievement of performance
objectives established by the Compensation Committee during such Fiscal Year and
may be greater or less than the Annual Bonus Opportunity. That portion of the
Executive’s Annual Bonus Opportunity that is tied to objective targets
established by the Compensation Committee may not be subsequently reduced by the
Committee. The Compensation Committee reserves the sole and exclusive right to
determine whether the Executive may be entitled to a discretionary bonus and to
determine what if any criteria may be considered in making such decision.Any
Annual Bonus shall be paid at the same time as similar bonuses are payable to
other executive officers of the Company, but in no event later than two and a
half (2-1/2) months following the end of the Fiscal Year with respect to which
such Annual Bonus is to be paid.

 

 

 

 

B.

Restricted Stock. On the Effective Date, Executive shall receive a grant of
3,600 restricted Company common shares under the Equity Plan (the “Restricted
Shares”). The Restricted Shares shall vest one-third (1/3) on each of the first,
second and third anniversaries of the Effective Date. The terms of the
Restricted Shares shall be governed by the Equity Plan and the Restricted Stock
Award Agreement to be executed on the Effective Date.

 

 

 

 

C.

Employee Benefits. During the Employment Term, Executive shall be eligible to
participate in the Company’s employee benefit plans as in effect from time to
time (collectively “Employee Benefits”), on the same basis as such employee
benefit plans are generally made available to other senior executives of the
Company.

 

 

 

 

D.

Business Expenses.

 

 

 

 

 

1.

Expenses. During the Employment Term, reasonable business expenses incurred by
Executive in the performance of Executive’s duties hereunder shall be reimbursed
by the Company in accordance with the Company’s expense policy.

 

 

 

 

IV.

Termination. The Employment Term and Executive’s employment hereunder may be
terminated by either party at any time and for any reason; provided that
Executive will be

2

--------------------------------------------------------------------------------




 

 

 

 

 

 

required to give the Company at least thirty (30) days advance written notice of
any resignation of Executive’s employment. Notwithstanding any other provision
of this Agreement, the provisions of this Section IV shall exclusively govern
Executive’s rights upon termination of employment with the Company and its
affiliates.

 

 

 

 

 

 

A.

By the Company For Cause or Resignation By Executive Without Good Reason.

 

 

 

 

 

1.

The Employment Term and Executive’s employment hereunder may be terminated by
the Company for Cause (as defined below) or by Executive’s resignation without
Good Reason (as defined in Section IV.C.2 herein);

 

 

 

 

 

 

2.

For purposes of this Agreement, “Cause” shall mean (i) Executive’s willful,
material and irreparable breach of his terms of employment as provided herein or
otherwise (which remains uncured ten (10) business days after delivery of
written notice specifically identifies such breach); (ii) Executive’s gross
negligence in the performance or intentional nonperformance (in either case
continuing for ten (10) business days after receipt of written notice of need to
cure and sets forth such duty and responsibility) of any of Executive’s material
duties and responsibilities to the Company; (iii) Executive’s dishonesty or
fraud with respect to the business, reputation or affairs of the Company which
materially and adversely affects the Company (monetarily or otherwise); (iv)
Executive’s conviction of a felony or crime involving moral turpitude; (v)
Executive’s confirmed drug or alcohol abuse that materially affects Executive’s
service or results in a material violation of the Company’s drug or alcohol
abuse policy; or (vi) Executive’s material violation of the Company’s personnel
or similar policy, such policy having been made available to Executive by the
Company which materially and adversely affects the Company and which remains
uncured or continues ten (10) business days after delivery of written notice)
and such notice specifically sets forth said violation.

 

 

 

 

 

 

3.

If Executive’s employment is terminated by the Company for Cause, or if
Executive resigns without Good Reason, Executive shall be entitled to receive:

 

 

 

 

 

 

 

a.

The Base Salary through the date of termination;

 

 

 

 

 

 

 

 

b.

Reimbursement, within sixty (60) days following submission by Executive to the
Company of appropriate supporting documentation, for any unreimbursed reasonable
business expenses properly incurred by Executive in the performance of
Executive’s duties in accordance with Company’s expense policy prior to the date
of Executive’s termination; provided claims for such reimbursement (accompanied
by appropriate supporting documentation) are submitted to the Company within
ninety (90)

3

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

days following the date of Executive’s termination of employment; and

 

 

 

 

 

 

 

 

c.

Such Employee Benefits, if any, as to which Executive may be entitled under the
employee benefit plans of the Company (the amounts described in clauses (a)
through (d) above being referred to as the “Accrued Rights”).

 

 

 

 

 

 

B.

Disability or Death.

 

 

 

 

 

1.

The Employment Term and Executive’s employment hereunder shall terminate upon
Executive’s death and may be terminated by the Company if Executive becomes
physically or mentally incapacitated and is therefore unable for a period of six
(6) consecutive months or for an aggregate of nine (9) months in any twenty-four
(24) consecutive month period to perform Executive’s duties hereunder (such
incapacity is hereinafter referred to as “Disability”). Any question as to the
existence of a Disability of Executive as to which Executive and the Company
cannot agree shall be determined in writing by a qualified independent physician
mutually acceptable to Executive and the Company. If Executive and the Company
cannot agree as to a qualified independent physician, each shall appoint such a
physician and those two physicians shall select a third who shall make such
determination in writing. The determination of Disability made in writing to the
Company and Executive shall be final and conclusive for all purposes of the
Agreement.

 

 

 

 

 

 

2.

Upon termination of Executive’s employment hereunder for either death or
Disability, Executive or Executive’s estate (as the case may be) shall be
entitled to receive within thirty (30) days the following:

 

 

 

 

 

 

 

a.

The Accrued Rights;

 

 

 

 

 

 

 

 

b.

Pro rata portion (based on the percentage of the Fiscal Year that shall have
elapsed through the date of Executive’s termination of employment) of the most
recent Annual Bonus awarded to Executive (the “Pro Rata Bonus”); and

 

 

 

 

 

 

 

 

c.

Company paid COBRA coverage for twelve (12) months for Executive’s eligible
dependents in the event of his death;

 

 

 

 

 

 

C.

By the Company Without Cause or Resignation by Executive for Good Reason.

 

 

 

 

 

1.

The Employment Term and Executive’s employment hereunder may be terminated by
the Company without Cause or by Executive’s resignation for Good Reason.

 

 

 

 

 

 

 

2.

For purposes of this Agreement, “Good Reason” shall mean (A) any material
reduction in Executive’s position, duties, authority or

4

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

compensation from those described in this Agreement; or (B) any relocation of
the Company’s corporate office that is more than fifty (50) miles from its
current location; or (C) the Company’s breach of a material term of this
Agreement or material duty owed to the Executive; provided that either of the
events described in clauses (A), (B), and (C) of this Section IV.C.2 shall
constitute Good Reason only if the Company fails to cure such event within ten
(10) business days after receipt from Executive of written notice of the event
which constitutes Good Reason; provided, further, that “Good Reason” shall cease
to exist for an event on the sixtieth (60th) day following the later of its
occurrence or Executive’s knowledge thereof, unless Executive has given the
Company written notice thereof prior to such date.

 

 

 

 

 

 

3.

If Executive’s employment is terminated by the Company without Cause (other than
by reason of death or Disability) or if Executive resigns for Good Reason,
Executive shall be entitled to receive:

 

 

 

 

 

 

 

a.

The Accrued Rights;

 

 

 

 

 

 

 

 

b.

Continued payment of the Base Salary for twelve (12) months immediately
following the date of such termination, in accordance with the Company’s normal
payroll practices as in effect on the date of such termination and within thirty
(30) days of such termination the greater of (a) pro rata portion (based on the
percentage of the Fiscal Year that shall have elapsed through the date of
Executive’s termination of employment) of the Annual Bonus Opportunity for the
Fiscal Year in which such termination occurs or (b) the most recent Annual Bonus
awarded to Executive (Annual Bonus payment shall be paid within ten (10)
business days following Executives termination); provided that the aggregate
amount described in this Section IV.C.3.b. shall be reduced by the present value
of any other cash severance or termination benefits payable to Executive under
any other plans, programs or arrangements of the Company or its affiliates and
not approved by the Compensation Committee or Board of Directors;

 

 

 

 

 

 

 

 

c.

Company paid COBRA coverage for twelve (12) months immediately following the
date of such termination or until Executive obtains comparable employment,
whichever is shorter;

 

 

 

 

 

 

 

 

d.

Outplacement services for twelve (12) months immediately following the date of
such termination or until Executive obtains comparable employment, whichever is
shorter;

 

 

 

 

 

 

 

 

e.

Executive shall be entitled to acceleration of vesting for all unvested equity
awards of the Company (including but not limited to any unvested options and
restricted stock) under the Equity Plan; and

5

--------------------------------------------------------------------------------




 

 

 

 

 

 

D.

By the Company Without Cause or Resignation by Executive for Good Reason Within
12 Months Following a Change in Control.

 

 

 

 

 

1.

For purposes of this Agreement, a “Change in Control” means:

 

 

 

 

 

 

 

a.

Any person or any persons acting together which would constitute a “group” for
purposes of Section 13(d) of the Exchange Act, other than Fidelity Management &
Research Co., Southpoint Capital Advisors LP, Tontine Capital Partners L.P. and
their respective affiliates, the Company or any subsidiary, shall “beneficially
own” (as defined in Rule 13d-3 under the Securities Exchange Act of 1934, as
amended from time to time), directly or indirectly, at least fifty percent (50%)
of the ordinary voting power of all classes of capital stock of the Company
entitled to vote generally in the election of the Board; or

 

 

 

 

 

 

 

 

b.

Current Directors (as defined below) shall cease for any reason to constitute at
least a majority of the members of the Board (for these purposes, a “Current
Director” means, as of the date of determination, any person who (1) was a
member of the Board on the date that the Company’s Joint Plan of Reorganization
under Chapter 11 of the United States Bankruptcy Code became effective or (2)
was nominated for election or elected to the Board with the affirmative vote of
a majority of the current directors who were members of the Board at the time of
such nomination or election), or (B) at any meeting of the stockholders of the
Company called for the purpose of electing directors, a majority of the persons
nominated by the Board for election as directors shall fail to be elected; or

 

 

 

 

 

 

 

 

c.

The consummation of a sale, lease, exchange or other disposition (in one
transaction or a series of transactions) of all or substantially all of the
assets of the Company.

 

 

 

 

 

 

 

 

d.

A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.

 

 

 

 

 

 

 

2.

Upon the consummation of a Change in Control during the Employment Term,
Executive shall be entitled to acceleration of vesting for all unvested equity
awards of the Company (including but not limited to any unvested options and
restricted stock) under the Equity Plan.

 

 

 

 

 

 

3.

Notwithstanding the foregoing, for a period of two (2) years from the Effective
Date of this Agreement, the Executive may, at Executive’s sole discretion, elect
to terminate Executive’s employment on such Change in

6

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

Control by providing written notice to the Company prior to the closing of the
transaction giving rise to the Change in Control. In such case, Executive shall
receive from Company the following:

 

 

 

 

 

 

 

a.

Continued payment of the Base Salary for twelve (12) months immediately
following the date of such termination, in accordance with the Company’s normal
payroll practices as in effect on the date of such termination and within thirty
(30) days of such termination the greater of (a) pro rata portion (based on the
percentage of the Fiscal Year that shall have elapsed through the date of
Executive’s termination of employment) of the Annual Bonus Opportunity for the
Fiscal Year in which such termination occurs or (b) the most recent Annual Bonus
awarded to Executive; provided that the aggregate amount described in this
Section IV.D.3.a. shall be reduced by the present value of any other cash
severance or termination benefits payable to Executive under any other plans,
programs or arrangements of the Company or its affiliates and not approved by
the Compensation Committee or Board of Directors;

 

 

 

 

 

 

 

 

b.

Company paid COBRA coverage for twelve (12) months immediately following the
date of such termination or until Executive obtains comparable employment,
whichever is shorter;

 

 

 

 

 

 

 

 

c.

Continuation of automobile allowance (as described in Section III.G.2. herein)
for twelve (12) months immediately following the date of such termination or
until Executive obtains comparable employment, whichever is shorter;

 

 

 

 

 

 

 

 

d.

Outplacement services for twelve (12) months immediately following the date of
such termination or until Executive obtains comparable employment, whichever is
shorter;

 

 

 

 

 

 

 

4.

Notwithstanding the foregoing, if Executive’s employment is terminated by the
Company without Cause (other than by reason of death or Disability) or if
Executive resigns for Good Reason within twelve (12) months following a Change
in Control, Executive shall be entitled to the following:

 

 

 

 

 

 

 

a.

The Accrued Rights;

 

 

 

 

 

 

 

 

b.

Continued payment of the Base Salary for twenty-four (24) months immediately
following the date of such termination, in accordance with the Company’s normal
payroll practices, as in effect on the date of such termination and within
thirty (30) days of such termination two (2) times the most recent Annual Bonus
awarded to Executive; provided that the aggregate amount described in this
Section IV.D.4.b. shall be reduced by the present value of any

7

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

other cash severance or termination benefits payable to Executive under any
other plans, programs or arrangements of the Company or its affiliates or its
affiliates and not approved by the Compensation Committee or Board of Directors;

 

 

 

 

 

 

 

 

c.

Company paid COBRA coverage for twelve (12) months immediately following the
date of such termination or until Executive obtains comparable employment,
whichever is shorter;

 

 

 

 

 

 

 

 

d.

Continuation of automobile allowance (as described in Section III.G.2. herein)
for twelve (12) months immediately following the date of such termination or
until Executive obtains comparable employment, whichever is shorter; and

 

 

 

 

 

 

 

 

e.

Outplacement services for twelve (12) months immediately following the date of
such termination or until Executive obtains comparable employment, whichever is
shorter;

 

 

 

 

 

 

E.

Notice of Termination. Any purported termination of employment by the Company or
by Executive (other than due to Executive’s death) shall be communicated by
written Notice of Termination to the other party hereto in accordance with
VIII.I. hereof. With respect to any termination of employment by Executive, such
notice of termination shall be communicated to the Company at least thirty (30)
days prior to such termination. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which shall indicate the specific termination
provision in this Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of
employment under the provision so indicated.

 

 

 

 

F.

Board/Committee Resignation. Upon termination of Executive’s employment for any
reason, Executive agrees to resign, and shall be deemed to have resigned as of
the date of such termination and to the extent applicable, from the Board (and
any committees thereof) and the Board of Directors (and any committees thereof)
of any of the Company’s subsidiaries.

8

--------------------------------------------------------------------------------




 

 

 

 

 

V.

Non-Competition; Non-Solicitation.

 

 

 

A.

Executive acknowledges and recognizes the highly competitive nature of the
businesses of the Company and its affiliates and accordingly agrees as follows:

 

 

 

 

B.

During the Employment Term and for a period of one year following the date
Executive ceases to be employed by the Company (or for a period of two (2) years
if Executive ceases to be employed by the Company by reason of employment
termination pursuant to Section IV.A. above) (the “Restricted Period”),
Executive will not, whether on Executive’s own behalf or on behalf of or in
conjunction with any person, firm, partnership, joint venture, association,
corporation or other business organization, entity or enterprise whatsoever
(“Person”), directly or indirectly solicit or assist in soliciting in
competition with the Company, the business of any client or prospective client:

 

 

 

 

 

1.

with whom Executive had personal contact or dealings on behalf of the Company
during the one year period preceding Executive’s termination of employment;

 

 

 

 

 

 

2.

with whom employees reporting to Executive have had personal contact or dealings
on behalf of the Company during the one year immediately preceding the
Executive’s termination of employment; or

 

 

 

 

 

 

3.

for whom Executive had direct or indirect responsibility during the one year
immediately preceding Executive’s termination of employment.

 

 

 

 

 

C.

During the Restricted Period, Executive will not directly or indirectly:

 

 

 

 

 

1.

engage in any business that materially competes with any business of the Company
or its affiliates (including, without limitation, businesses which the Company
or its affiliates have specific plans to conduct within twelve months from the
effective of the termination and as to which Executive is personally aware of or
should be personally aware of such planning in the future and as to which
Executive is aware of such planning) in any geographical area that is within 100
miles of any geographical area where the Company or its affiliates manufactures,
produces, sells, leases, rents, licenses or otherwise provides its products or
services (a “Competitive Business”);

 

 

 

 

 

 

2.

enter the employ of, or render any services to, any Person (or any division or
controlled or controlling affiliate of any Person) who or which engages in a
Competitive Business;

 

 

 

 

 

 

3.

acquire a financial interest in, or otherwise become actively involved with, any
Competitive Business, directly or indirectly, as an individual, partner,
shareholder, officer, director, principal, agent, trustee or consultant; or

9

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

4.

interfere with, or attempt to interfere with, business relationships (whether
formed before, on or after the date of this Agreement) between the Company or
any of its affiliates and customers, clients, suppliers, partners, members or
investors of the Company or its affiliates.

 

 

 

 

 

D.

Notwithstanding anything to the contrary in this Agreement, Executive may,
directly or indirectly own, solely as an investment, securities of any Person
engaged in the business of the Company or its affiliates which are publicly
traded on a national stock exchange or on the over-the-counter market if
Executive (i) is not a controlling person of, or a member of a group which
controls, such person and (ii) does not, directly or indirectly, own 5% or more
of any class of securities of such Person.

 

 

 

 

E.

During the Restricted Period, Executive will not, whether on Executive’s own
behalf or on behalf of or in conjunction with any Person, directly or
indirectly:

 

 

 

 

 

1.

solicit or encourage any employee of the Company or its affiliates to leave the
employment of the Company or its affiliates; or

 

 

 

 

 

 

2.

hire any such employee who was employed by the Company or its affiliates as of
the date of Executive’s termination of employment with the Company or who left
the employment of the Company or its affiliates coincident with, or within one
year prior to or after, the termination of Executive’s employment with the
Company.

 

 

 

 

 

F.

During the Restricted Period, Executive will not, directly or indirectly,
solicit or encourage to cease to work with the Company or its affiliates any
consultant then under contract with the Company or its affiliates.

 

 

 

 

G.

It is expressly understood and agreed that although Executive and agreed that
although Executive and the Company consider the restrictions contained in this
Section V to be reasonable, if a final judicial determination is made by a court
of competent jurisdiction that the time or territory or any other restriction
contained in this Agreement is an unenforceable restriction against Executive,
the provisions of this Agreement shall not be rendered void but shall be deemed
amended to apply as to such maximum time and territory and to such maximum
extent as such court may judicially determine or indicate to be enforceable.
Alternatively, if any court of competent jurisdiction finds that any restriction
contained in this Agreement is unenforceable, and such restriction cannot be
amended so as to make it enforceable, such finding shall not affect the
enforceability of any of the other restrictions contained herein.

 

 

 

VI.

Confidentiality; Intellectual Property.

 

 

 

A.

Confidentiality.

 

 

 

 

 

1.

Executive will not at any time (whether during or after Executive’s employment
with the Company) retain or use for the benefit, purposes or

10

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

account of Executive or any other Person; or disclose, divulge, reveal,
communicate, share, transfer or provide access to any Person outside the Company
(other than its professional advisers who are bound by confidentiality
obligations), any non-public, proprietary or confidential information –
including without limitation trade secrets, know-how, research and development,
software, databases, inventions, processes, formulae, technology, designs and
other intellectual property, information concerning finances, investments,
profits, pricing, costs, products, services, vendors, customers, clients,
partners, investors, personnel, compensation, recruiting, training, advertising,
sales, marketing, promotions, government and regulatory activities and approvals
– concerning the past, current or future business, activities and operations of
the Company, its subsidiaries or affiliates and/or any third party that has
disclosed or provided any of same to the Company on a confidential basis
(“Confidential Information”) without the prior written authorization of the
Board.

 

 

 

 

 

 

2.

“Confidential Information” shall not include any information that is (a)
generally known to the industry or the public other than as a result of
Executive’s breach of this covenant or any breach of other confidentiality
obligations by third parties; (b) made legitimately available to Executive by a
third party without breach of any confidentiality obligation; or (c) required by
law to be disclosed; provided that Executive shall give prompt written notice to
the Company of such requirement, disclose no more information than is so
required, and cooperate with any attempts by the Company to obtain a protective
order or similar treatment.

 

 

 

 

 

 

3.

Upon termination of Executive’s employment with the Company for any reason,
Executive shall cease and not thereafter commence use of any Confidential
Information or intellectual property (including without limitation, any patent,
invention, copyright, trade secret, trademark, trade name, logo, domain name or
other source indicator)owned or used by the Company, its subsidiaries or
affiliates; immediately destroy, delete, or return to the Company, at the
Company’s option, all originals and copies in any form or medium (including
memoranda, books, papers, plans, computer files, letters and other data) in
Executive’s possession or control (including any of the foregoing stored or
located in Executive’s office, home, laptop or other computer, whether or not
Company property) that contain Confidential Information or otherwise relate to
the business of the Company, its affiliates and subsidiaries, except that
Executive may retain only those portions of any personal notes, notebooks and
diaries that do not contain any Confidential Information; and notify and fully
cooperate with the Company regarding the delivery or destruction of any other
Confidential Information of which Executive is or becomes aware.

 

 

 

 

 

B.

Intellectual Property.

11

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

1.

If Executive has created, invented, designed, developed, contributed to or
improved any works of authorship, inventions, intellectual property, materials,
documents or other work product (including without limitation, research,
reports, software, databases, systems, applications, presentations, textual
works, content, or audiovisual materials) (“Works”), either alone or with third
parties, prior to Executive’s employment by the Company, that are relevant to or
implicated by such employment (“Prior Works”), Executive hereby grants the
Company a perpetual, non-exclusive, royalty-free, worldwide, assignable,
sublicensable license under all rights and intellectual property rights
(including rights under patent, industrial property, copyright, trademark, trade
secret, unfair competition and related laws) therein for all purposes in
connection with the Company’s current and future business.

 

 

 

 

 

 

2.

If Executive creates, invents, designs, develops, contributes to or improves any
Works, either alone or with third parties, at any time during Executive’s
employment by the Company and within the scope of such employment and/or with
the use of any the Company resources (“Company Works”), Executive shall promptly
and fully disclose same to the Company and hereby irrevocably assigns, transfers
and conveys, to the maximum extent permitted by applicable law, all rights and
intellectual property rights therein (including rights under patent, industrial
property, copyright, trademark, trade secret, unfair competition and related
laws) to the Company to the extent ownership of any such rights does not vest
originally in the Company.

 

 

 

 

 

 

3.

Executive agrees to keep and maintain adequate and current written records (in
the form of notes, sketches, drawings, and any other form or media requested by
the Company) of all Company Works. The records will be available to and remain
the sole property and intellectual property of the Company at all times.

 

 

 

 

 

 

4.

Executive shall take all requested actions and execute all requested documents
(including any licenses or assignments required by a government contract) at the
Company’s expense (but without further remuneration) to assist the Company in
validating, maintaining, protecting, enforcing, perfecting, recording, patenting
or registering any of the Company’s rights in the Prior Works and Company Works.
If the Company is unable for any other reason to secure Executive’s signature on
any document for this purpose, then Executive hereby irrevocably designates and
appoints the Company and its duly authorized officers and agents as Executive’s
agent and attorney in fact, to act for and in Executive’s behalf and stead to
execute any documents and to do all other lawfully permitted acts in connection
with the foregoing.

 

 

 

 

 

 

5.

Executive shall not improperly use for the benefit of, bring to any premises of,
divulge, disclose, communicate, reveal, transfer or provide access to, or share
with the Company any confidential, proprietary or non-

12

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

public information or intellectual property relating to a former employer or
other third party without the prior written permission of such third party.
Executive hereby indemnifies, holds harmless and agrees to defend the Company
and its officers, directors, partners, employees, agents and representatives
from any breach of the foregoing covenant. Executive shall comply with all
relevant policies and guidelines of the Company, including regarding the
protection of confidential information and intellectual property and potential
conflicts of interest. Executive acknowledges that the Company may amend any
such policies and guidelines from time to time, and that Executive remains at
all times bound by their most current version.

 

 

 

 

 

C.

The provisions of this Section VI shall survive the termination of Executive’s
employment for any reason.

 

 

 

VII.

Specific Performance. Executive acknowledges and agrees that the Company’s
remedies at law for a breach or threatened breach of any of the provisions of
Section V or Section VI herein would be inadequate and the Company would suffer
irreparable damages as a result of such breach or threatened breach. In
recognition of this fact, Executive agrees that, in the event of such a breach
or threatened breach, in addition to any remedies at law, the Company, without
posting any bond, shall be entitled to cease making any payments or providing
any benefit otherwise required by this Agreement and obtain equitable relief in
the form of specific performance, temporary restraining order, temporary or
permanent injunction or any other equitable remedy which may then be available.

 

 

VIII.

Miscellaneous.

 

 

 

A.

Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Texas, without regard to conflict of laws
principles thereof.

 

 

 

 

B.

Dispute Resolution. Any dispute, claim or controversy arising out of or relating
to this Agreement or the breach, termination, enforcement, interpretation or
validity thereof, including the determination of the scope or applicability of
this Agreement to arbitrate, shall be determined by arbitration in Houston,
Harris County, Texas before one arbitrator. The arbitration shall be
administered by JAMS pursuant to its Comprehensive Arbitration Rules and
Procedures (Streamlined Arbitration Rules and Procedures). Judgment on the award
pursuant to such arbitration may be entered in any court having jurisdiction.
This clause shall not preclude parties from seeking provisional remedies in aid
of arbitration from a court of appropriate jurisdiction. The arbitrator may, in
its award, allocate all or part of the costs of the arbitration, including the
fees of the arbitrator and the reasonable attorneys’ fees of the prevailing
party.

 

 

 

 

 

 

C.

Entire Agreement/Amendments. This Agreement contains the entire understanding of
the parties with respect to the employment of Executive by the Company. There
are no restrictions, agreements, promises, warranties, covenants

13

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

or undertakings between the parties with respect to the subject matter herein
other than those expressly set forth herein. This Agreement may not be altered,
modified, or amended except by written instrument signed by the parties hereto.

 

 

 

 

D.

No Waiver. The failure of a party to insist upon strict adherence to any term of
this Agreement on any occasion shall not be considered a waiver of such party’s
rights or deprive such party of the right thereafter to insist upon strict
adherence to that term or any other term of this Agreement.

 

 

 

 

E.

Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.

 

 

 

 

F.

Assignment. This Agreement, and all of Executive’s rights and duties hereunder,
shall not be assignable or delegable by Executive. Any purported assignment or
delegation by Executive in violation of the foregoing shall be null and void ab
initio and of no force and effect. This Agreement may be assigned by the Company
to a person or entity which is an affiliate or a successor in interest to
substantially all of the business operations of the Company. Upon such
assignment, the rights and obligations of the Company hereunder shall become the
rights and obligations of such affiliate or successor person or entity.

 

 

 

 

G.

Compliance with IRC Section 409A. Notwithstanding anything herein to the
contrary, (i) if at the time of Executive’s termination of employment with the
Company Executive is a “specified employee” as defined in Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and the deferral of the
commencement of any payments or benefits otherwise payable hereunder as a result
of such termination of employment is necessary in order to prevent any
accelerated or additional tax under Section 409A of the Code, then the Company
will defer the commencement of the payment of any such payments or benefits
hereunder (without any reduction in such payments or benefits ultimately paid or
provided to Executive) until the date that is six months following Executive’s
termination of employment with the Company (or the earliest date as is permitted
under Section 409A of the Code) and (ii) if any other payments of money or other
benefits due to Executive hereunder could cause the application of an
accelerated or additional tax under Section 409A of the Code, such payments or
other benefits shall be deferred if deferral will make such payment or other
benefits compliant under Section 409A of the Code, or otherwise such payment or
other benefits shall be restructured, to the extent possible, in a manner,
determined by the Board, that does not cause such an accelerated or additional
tax. The Company shall consult with Executive in good faith regarding the
implementation of the provisions of this Section VIII.G.; provided that neither
the Company nor any of its employees or representatives shall have any liability
to Executive with respect to thereto.

14

--------------------------------------------------------------------------------




 

 

 

 

 

 

H.

Successors; Binding Agreement. This Agreement shall inure to the benefit of and
be binding upon personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

 

 

 

 

 

 

I.

Notices. For the purpose of this Agreement, notices and all other communications
provided for in the Agreement shall be in writing and shall be deemed to have
been duly given when delivered by hand or overnight courier or three days after
it has been mailed by United States registered mail, return receipt requested,
postage prepaid, addressed to the respective addresses set forth below in this
Agreement, or to such other address as either party may have furnished to the
other in writing in accordance herewith, except that notice of change of address
shall be effective only upon receipt.

 

 

 

 

 

If to the Company:

 

 

 

 

 

Integrated Electrical Services, Inc.

 

 

1800 West Loop South, Suite 500

 

 

Houston, Texas 77027

 

 

Attention: General Counsel

 

 

Fax: (713) 860-1578

 

 

 

 

 

If to Executive:

 

 

 

 

 

Dennis S. Baldwin

 

 

1116 Danbury

 

 

Houston, TX 77055

 

 

 

 

 

To the most recent address of Executive set forth in the personnel records of
the Company.

 

 

 

 

J.

Executive Representation. Executive hereby represents to the Company that the
execution and delivery of this Agreement by Executive and the Company and the
performance by Executive of Executive’s duties hereunder shall not constitute a
breach of, or otherwise contravene, the terms of any employment agreement or
other agreement or policy to which Executive is a party or otherwise bound.

 

 

 

 

K.

Cooperation. Executive shall provide Executive’s reasonable cooperation in
connection with any action or proceeding (or any appeal from any action or
proceeding) which relates to events occurring during Executive’s employment
hereunder. This provision shall survive any termination of this Agreement.

 

 

 

 

L.

Withholding Taxes. The Company may withhold from any amounts payable under this
Agreement such Federal, state and local taxes as may be required to be withheld
pursuant to any applicable law or regulation.

 

 

 

 

M.

Counterparts. This Agreement may be signed in counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument.

15

--------------------------------------------------------------------------------




                    IN WITNESS WHEREOF, the parties hereto have duly executed
this Agreement as of the day and year first above written.

 

 

 

Integrated Electrical Services, Inc.

 

Dennis S. Baldwin

 

 

 

By:

 

 

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Name: Robert B. Callahan

 

 

Title:  Sr. Vice President, Human Resources

 

 

16

--------------------------------------------------------------------------------